Citation Nr: 1814469	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  15-31 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in September 2015 correspondence, the Veteran disagreed with the effective date assigned for the award of service connection for posttraumatic stress disorder (PTSD) in a July 2015 rating decision.  An earlier effective date was granted in a March 2016 rating decision, but in April 2016, the Veteran submitted additional correspondence again requesting an earlier effective date.  Although this issue has not yet been addressed in a statement of the case, in February 2018, the Veteran's representative submitted correspondence indicating that the Veteran wished to withdraw the appeal for an earlier effective date for PTSD.  The issue is therefore withdrawn, and no statement of the case is required.


FINDING OF FACT

In February 2018 correspondence, the Veteran withdrew his appeal concerning the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In February 2018 correspondence, the Veteran's representative stated that the Veteran wished to withdraw his claim of entitlement to service connection for hearing loss.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it must be dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


